DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 44, lines 18-19 have been canceled since they are identical to lines 220-21.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 38 and 44 are allowable for setting forth a cutting die block comprising a main body having a kerf extending into the main body and a magnetic element received in the kerf, wherein the magnetic element is a trapezoidal prism with a length extending along its angled faces, wherein the magnetic element is positioned in the kerf in the lengthwise direction, wherein the kerf has a trapezoidal prism recess complementary the magnetic element, and wherein the magnetic element is locked into the kerf by the angled faces of the trapezoid of the magnetic element and the kerf.

However, Holliday does not teach wherein the magnetic element is a trapezoidal prism with a length extending along its angled faces, wherein the magnetic element is positioned in the kerf in the lengthwise direction, wherein the kerf has a trapezoidal prism recess complementary the magnetic element, and wherein the magnetic element is locked into the kerf by the angled faces of the trapezoid of the magnetic element and the kerf.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/           Examiner, Art Unit 3724